DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 08/06/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant's arguments filed 08/06/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that it would not be obvious to combine a light diffusing fiber according to Dewa with a layered substrate of Coe-Sullivan to arrive at the presently claimed light diffusing fiber that allows for a path length of the excitation photon 
While Coe-Sullivan may be directed to a layered substrate as alleged by applicant, Coe-Sullivan was merely relied upon for disclosing the claimed concentration. Coe-Sullivan discloses that it was well known in the art to provide a liquid polymer blend that comprises between about 0.5 wt. % and about 10 wt. % of a scattering material [0134, 0136 and 0141]. Furthermore, the previous rejection did not state that it would have been obvious to combine a light diffusing substrate of Dewa with a layered substrate of Coe-Sullivan. 
It is the position of the Office that providing a polymer blend that comprises between about 0.5 wt. % and about 10 wt. % of a scattering material was well known in the art as evidenced by Coe-Sullivan. Therefore, the examiner maintains that since Coe-Sullivan teaches that the size and size distribution is preferably based upon the refractive index mismatch of the scattering particle and the host material in which it the scatterer is to be dispersed, and the preselected wavelength(s) to be scattered according to Rayleigh scattering theory. It would have been obvious to one of ordinary skill in the art to modify Dewa in view of Sigel, Jr. with the concentration in a range as taught by Coe-Sullivan to enhance the exposure of scattered actinic light so that the scattered actinic light is provided throughout the photoreactive material with sufficient intensity to cause the desired photoreaction to encourage and support growth of the biological material within the container.
In the alternative, discovering the optimum or workable ranges would have been prima facie obvious to one of ordinary skill in the art. See MPEP § 2144.05(II)(A).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-15 and 17-23 are rejected under 35 U.S.C. 103 as being obvious over Dewa et al. (hereinafter Dewa) US 2013/0090402 cited in the IDS filed on 8/23/2018 in view of Sigel, Jr. et al. (hereinafter Sigel, Jr.) US 5,250,095 and Coe-Sullivan (hereinafter Coe-Sullivan) US 2010/0283036.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 1, Dewa discloses a biological growth system 98 and an illumination system 100 as used in the biological growth system, wherein biological chamber 170 is in the form of a flask with an interior 172 [0106]. In illumination system 100, fiber 12 has a silica-based core 20 and polymer cladding 40 in direct contact with the core [0073] as shown in Fig. 2. Fiber 12 may be enclosed within a polymeric, metal, or glass covering (or coatings) 44, wherein the coating layer 44 may comprise a polymer coating such as an acrylate-based or silicone based polymer [0061]. Example outer coatings 44 also include fluorescent agents and scattering agents, such as particles, or inks such as the TiO2 [0157].

    PNG
    media_image1.png
    466
    762
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    542
    603
    media_image2.png
    Greyscale

	Dewa does not explicitly disclose a detector arranged to measure light transmission of light emitted from the light diffusing fiber and passed through media in the container.
	Sigel, Jr. discloses a container (vessel 14) having at least one wall and a port (inlet 18/outlet 20) as shown in Fig. 1; and a light diffusing fiber (glass optical fiber 10) and a detector (photodetector 26) arranged to measure light transmission as discussed in at least Col. 6, line 60-Col 7, line12; Col 7, lines 42-51.
It would have been obvious to one of ordinary skill in the art to modify Dewa with a photodetector as taught by Sigel, Jr. to measure a change in the light, for example the absorption, scattering, or induced luminescence in order to detect media agents (e.g. chemical or biological) of interest.
Dewa does not disclose wherein the liquid polymer blend comprises between about 0.5 wt. % and about 10 wt. % of the scattering material.
 a host material can be formed from an ink composition comprising quantum dots and a liquid vehicle [0141]. The color conversion material can further include scatterers (scattering particles) [0134], the scattering particle comprises TiO2 particles, in a concentration in a range between 0.1% and 10% by weight [0136]. 
Coe-Sullivan teaches that the size and size distribution is preferably based upon the refractive index mismatch of the scattering particle and the host material in which it the scatterer is to be dispersed, and the preselected wavelength(s) to be scattered according to Rayleigh scattering theory. Therefore, it would have been obvious to one of ordinary skill in the art to modify Dewa in view of Sigel, Jr. with the concentration in a range as taught by Coe-Sullivan to enhance the exposure of scattered actinic light so that the scattered actinic light is provided throughout the photoreactive material with sufficient intensity to cause the desired photoreaction to encourage and support growth of the biological material within the container.
In the alternative, discovering the optimum or workable ranges would have been prima facie obvious to one of ordinary skill in the art. See MPEP § 2144.05(II)(A).
Regarding claim 2, Dewa discloses the optical fiber is flexible [0055].
Regarding claim 3, Dewa discloses wherein biological chamber 170 is in the form of a flask [0106].
Regarding claim 4, Dewa discloses the light source 150 coupled to fiber 12 generates light in the 200 nm to 500 nm wavelength range.
Regarding claim 5, Dewa discloses the light source 150 coupled to fiber 12 generates light in the 200 nm to 500 nm wavelength range.
claim 6, Dewa discloses wherein the light diffusing fiber is contained within the container as shown in Fig. 8B.

    PNG
    media_image2.png
    542
    603
    media_image2.png
    Greyscale

Regarding claim 7, Dewa discloses that single or multiple fiber(s) 12 can be utilized in aqueous environments [0105]. In an example embodiment, biological material 180 may be suspended in a support medium 184 such as water [0107] as shown in Fig. 8B. 

    PNG
    media_image3.png
    542
    603
    media_image3.png
    Greyscale

Regarding claim 8, Dewa discloses wherein the light diffusing fiber 12 can be place on the outside of a container 250 [0153] as shown in Fig. 22A.

    PNG
    media_image4.png
    327
    498
    media_image4.png
    Greyscale
 
Regarding claim 9, Dewa discloses a sandwich structure 390 formed by two opaque planar elements 400 that sandwich a layer of photoreactive material 270. Light-diffusing optical fiber 12 is embedded in photoreactive material 270 [0149-0151] as shown in Fig. 20. 

    PNG
    media_image5.png
    440
    490
    media_image5.png
    Greyscale

Regarding claim 11, Dewa discloses wherein radius R4, the outermost periphery of the optical fiber has a width greater than 20µm; in other embodiments at least 50µm, and in some embodiments at least 70µm [0084] resulting in an outer diameter less than 250µm.
Regarding claim 12, Dewa discloses wherein outer coatings 44 include scattering agents (high refractive index materials), such as particles, or inks such as the TiO2 [0157].
Regarding claim 13, Dewa discloses wherein outer coatings 44 include scattering agents, such as particles (metal oxide), or inks such as TiO2 [0157].
claim 14, Dewa discloses wherein outer coatings 44 include scattering agents, such as particles, or inks such as the TiO2 [0157].
Regarding claim 15, Dewa discloses wherein outer coatings 44 include scattering agents such as the TiO2 [0157].
Regarding claim 17, Dewa discloses that fluorescent species (e.g., ultraviolet-absorbing material) may be disposed in the optical fiber coating 44 [0113].
Regarding claim 18, Dewa discloses that the primary and/or the secondary coating may comprise at least one of: pigment, phosphors, fluorescent material, UV absorbing material, hydrophilic material, light modifying material, or a combination thereof [0121]. Dewa also discloses wherein outer coatings 44 also include fluorescent agents such as TiO2 [0157].
Regarding claim 19, Dewa does not disclose wherein the liquid polymer blend comprises between about 10 wt. % and about 50 wt. % of the luminophore.
Coe-Sullivan discloses a color conversion material including quantum dots (e.g., semiconductor nanocrystals) and a host material can be formed from an ink composition comprising quantum dots and a liquid vehicle [0141]. The composition includes from about 0.001 to about 15 weight percent quantum dots based on the weight of the host material [0140]. 
It would have been obvious to one of ordinary skill in the art to modify Dewa in view of Sigel, Jr. with the concentration in a range as taught by Coe-Sullivan in order to convert the scattered light from the core into light of differing wavelength(s) so that the scattered light is provided throughout the photoreactive material with sufficient intensity to cause the desired photoreaction to encourage and support growth of the biological material within the container.
In the alternative, discovering the optimum or workable ranges would have been prima facie obvious to one of ordinary skill in the art. See MPEP § 2144.05(II)(A).
claim 20, Dewa discloses that the fiber has a nano-structured fiber region or area with a large number of gas filled voids, or other nano-sized structures [0053].
Regarding claim 21, Dewa discloses that the nano-structured fiber region or area has a large number of gas filled voids [0053].
Regarding claim 22, Dewa discloses that the gas filled voids may contain SO2, Kr, Ar, CO2, N2, O2, or mixture thereof [0053].
Regarding claim 23, Dewa discloses the cross-sectional size (e.g., diameter) of nano-sized structures (e.g., voids) may vary from 10 nm to 1.0µm [0053]. 

Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Dewa  US 2013/0090402 in view of Sigel, Jr. US 5,250,095 and Coe-Sullivan US 2010/0283036. as applied above to claims 1-9, 11-15 and 17-23, further in view of Logunov et al. (hereinafter Logunov)  US 2013/0156392 cited in the IDS filed on 8/23/2020.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 10, Dewa does not explicitly disclose a radial width of the outer polymer.

It would have been obvious to one of ordinary skill in the art to modify Dewa in view of Sigel, Jr. with the radial width as taught by Logunov to enhance the distribution and/or the nature of the light emitted radially from the core.
In the alternative, discovering the optimum or workable ranges would have been prima facie obvious to one of ordinary skill in the art. See MPEP § 2144.05(II)(A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242.  The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/LYDIA EDWARDS/Examiner, Art Unit 1799